Sognier, Judge.
Appellant was convicted of being an habitual violator by driving a motor vehicle after receiving notice that his driver’s license had been revoked. He was found not guilty of failure to stop and render aid after being involved in an accident resulting in injuries and property damage. Appellant’s sole enumeration of error is that the court erred by denying his motion for a new trial and arrest of judgment, based on the ground that the verdicts are inconsistent. This enumeration of error is without merit since the rule of inconsistent verdicts in criminal cases has been abolished. Milam v. State, 255 Ga. 560, 562 (2) (341 SE2d 216) (1986).

Judgment affirmed.


Banke, C. J., and Birdsong, P. J., concur.